                                                                       Page 1 of 2

                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION


CURTIS ALEXANDER MOHAMMED,

            Plaintiff,

v.
                                             CASE NO. 4:19cv464-MCR-HTC
ALAN DAVIS,

            Defendant.
                                        /

                                  ORDER

      This cause comes on for consideration of the Magistrate Judge’s Report and

Recommendation dated December 10, 2019. ECF No. 5. Plaintiff was furnished a

copy of the Report and Recommendation and was afforded an opportunity to file

objections pursuant to Title 28, United States Code, Section 636(b)(1). After

reviewing any timely objections to the Recommendation, the Court has determined

that the Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1. The Magistrate Judge’s Report and Recommendation, ECF No. 5, is

ADOPTED and incorporated by reference in this Order.
                                                                             Page 2 of 2

        2. This case is DISMISSED WITHOUT PREJUDICE for Plaintiff’s failure

to prosecute and comply with a Court order.

        3. The Clerk of Court is directed to enter judgment accordingly and close this

case.

        DONE AND ORDERED this 13th day of January 2020.




                                         s/   M. Casey Rodgers
                                        M. CASEY RODGERS
                                        UNITED STATES DISTRICT JUDGE




Case No. 4:19cv464-MCR-HTC
